NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            JUN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

BRIAN KEITH BARNETT,                             No. 09-15634

               Plaintiff - Appellant,            D.C. No. C 06-0193 CW (PR)

  v.
                                                 MEMORANDUM *
MICHAEL EVANS, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Brian Keith Barnett, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                 09-15634
process violations and denial of access to courts. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under Federal Rule of Civil

Procedure 12(b)(6), Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir. 2001), and under

Rule 25(a), Barlow v. Ground, 39 F.3d 231, 233 (9th Cir. 1994). We affirm.

      The district court properly dismissed Barnett’s claims against Officer

Younce after defendants filed and served notice of his death and no party filed a

motion to substitute Younce’s successor. See Fed. R. Civ. P. 25(a)(1). Contrary to

Barnett’s contention, the district court was not required sua sponte to substitute a

successor since Younce was sued in his individual, not his official, capacity. Cf.

Fed. R. Civ. P. 25(d)(1) (automatic substitution for public officials sued in their

official capacity if they die, resign, or cease to hold office while action is pending).

      The district court also properly dismissed Barnett’s due process claim for

alleged deprivation of personal property because random and unauthorized

deprivations are not cognizable under section 1983. See Hudson v. Palmer, 468

U.S. 517, 533 (1984) (section 1983 provides a remedy only for deprivations under

an established state procedure because the state cannot predict or protect against

random deprivations and available post-deprivation remedies satisfy due process).

      Finally, the district court properly dismissed Barnett’s claim for denial of

access to courts related to the deprivation of legal materials because Barnett failed


                                            2                                    0 9 -1 5 6 3 4
to allege facts showing the requisite injury as a result of defendants’ actions. See

Lewis v. Casey, 518 U.S. 343, 348-49 (1996) (requiring actual injury like prejudice

to contemplated or existing litigation for claim of denial of access to courts).

      Barnett’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                       0 9 -1 5 6 3 4